BRANDES Brandes Global Opportunities Value Fund Class A – BGOAX Class C – BGOCX Class I – BGOIX Brandes Global Equity Income Fund Class A – BGIAX Class C – BGICX Class I – BGIIX Prospectus December31, 2014 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION This section summarizes the Fund’s’ investments, risks, fees and past performance. SUMMARY SECTION 1 Brandes Global Opportunities Value Fund 1 Brandes Global Equity Income Fund 5 INVESTMENT OBJECTIVE, POLICIES AND RISKS This section provides details about the Funds’ investment strategies and risks. Investment Policies 9 Principal Risks of Investing in the Funds 11 Portfolio Holdings 13 FUND MANAGEMENT 14 FUND MANAGEMENT Review this section for information about the organizations and people who oversee the Funds. The Investment Advisor 14 Portfolio Managers 15 Other Service Providers 22 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. 23 Description of Classes 23 Class A Shares 24 Class C Shares 28 Class I Shares 28 Shareholder Servicing Plan 28 Distribution Plan 28 Additional Payments to Dealers 29 Anti-Money Laundering 29 Pricing of Fund Shares 29 Purchasing and Adding to Your Shares 30 Exchanging Your Shares 32 Selling Your Shares 32 Policy on Disruptive Trading 35 Dividends and Distributions 37 Taxes 37 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 38 PRIVACY NOTICE PN-1 SUMMARY SECTION Brandes Global Opportunities Value Fund Investment Objective The Brandes Global Opportunities Value Fund (the “Global Opportunities Value Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Opportunities Value Fund. You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds. More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page23of the Prospectus and “Additional Purchase and Redemption Information” on pageB-75 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) % None None Maximum Deferred Sales Charge (Load) None* %# None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees % % % Distribution (12b-1) Fees % % None Other Expenses Shareholder Servicing Fees None % None Other Expenses(1) % % % Total Other Expenses % % % Total Annual Fund Operating Expenses % % % Less:Fee Waiver and/or Expense Reimbursement -1.80
